Citation Nr: 0806471	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  99-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 1984 
and from December 1984 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia.  

The veteran's claim was remanded by the Board in October 
2001, December 2003, December 2005, and March 2007.


FINDING OF FACT

The veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

History

An April 1983 service medical record reveals that the veteran 
reported severe depression, feeling nervous, confusion and an 
inability to sleep.  The veteran reported that he was afraid 
of flight deck work due to witnessing two very serious 
accidents near him.  The veteran's Report of Medical 
Histories dated in June 1995 and October 1997 note that the 
veteran reported nervous trouble in high stress situations.

On VA psychiatric examination in December 1997 the veteran 
reported panic of high stress situations in the Navy, where 
he was a firefighter.  No psychiatric diagnosis was made.  

On VA general medical examination in December 1997, the 
diagnoses included anxiety.

A December 1998 VA mental health record includes as 
assessment of rule out PTSD.

From January 2000, the VA treatment records consistently 
indicate that the veteran had PTSD due to his military 
service.

In November 2001 the veteran was provided a VA psychiatric 
examination.  The examiner stated that she had reviewed the 
veteran's claims file prior to examining the veteran.  The 
veteran reported several stressful events, including seeing a 
military aircraft crash while aboard the USS America, as well 
as seeing a major engineering explosion aboard a Navy ship in 
1983.  The diagnosis was chronic PTSD.

Analysis

VA medical personnel have consistently diagnosed the veteran 
as having PTSD due to stressful events the veteran 
experienced during service.  Additionally, the Board finds 
that the evidence of record verifies that the veteran 
experienced stressful events during service which resulted in 
his current diagnoses of PTSD.  The veteran's DD-214's verify 
that the veteran received training in fire fighting, and that 
he worked on jet aircraft on aircraft carriers.  The 
veteran's service medical records reveal that the veteran 
complained of nervousness on several occasions and of high 
stress situations.  The service medical records also confirm 
that the veteran was exposed to two very serious accidents on 
the flight deck and that he experienced depression and 
nervousness afterwards.  The medical evidence and service 
records suggest that the veteran has PTSD as a result of his 
experiences during service.  Therefore, the Board finds that 
service connection for PTSD is warranted.  In reaching this 
conclusion, the Board has resolved all doubt in favor of the 
veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for PTSD is granted.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


